Order filed January 28, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00895-CR
                                   ____________

                JOSE DEJESUS ACOSTA JUNIOR, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                  Trial Court Cause No. 11-DCR-058827B


                                   ORDER

      The clerk’s record was filed October 16, 2013, and a supplemental clerk’s
record was filed November 18, 2013. On January 16, 2014, Karen Woolsey, the
official court reporter, notified this court that the trial court granted appellant’s
motion for new trial on December 5, 2013. Accordingly, our record requires
supplementation to determine whether this appeal has been rendered moot. See
Tex. R. App. P. 34.5(c). We therefore issue the following order:
       The Fort Bend County District Clerk is directed to file a supplemental
clerk’s record on or before February 14, 2014, containing the following:

       1. The trial court’s order signed on or about December 5, 2013, granting
          appellant’s motion for new trial.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM




                                            2